COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  JOSEPH MCCORMICK,                            §               No. 08-18-00073-CR

                        Appellant,             §                 Appeal from the

  v.                                           §                143rd District Court

  THE STATE OF TEXAS,                          §             of Reeves County, Texas

                        State.                 §             (TC# 17-01-08135-CRR)

                                               §
                                          ORDER

       The Court received and filed the supplemental reporter’s record as requested in its order

issued November 29, 2018. The appeal is therefore reinstated, and the Appellant’s brief is now

due January 30, 2019.

       IT IS SO ORDERED this 31st day of December, 2018.

                                           PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.